PER CURIAM.
Affirmed. In her postconviction motion, appellant claims that her lawyer promised that the judge would impose a downward departure sentence. However, the plea colloquy conclusively refutes her claim. See State v. Leroux, 689 So.2d 235, 236 (Fla.1996) (stating “under the express provisions of [Florida Rule of Criminal Procedure] 3.850, relief may be summarily denied where the record conclusively refutes” claim that appellant’s counsel made misrepresentation as to length of potential sentence). The trial judge carefully questioned appellant about the sentence and specifically asked whether her attorney had made any promises regarding the sentence, to which she responded in the negative.
FARMER, C.J., WARNER and HAZOURI, JJ., concur.